Title: To George Washington from Francis Deakins, 12 June 1799
From: Deakins, Francis
To: Washington, George

 

Sir
George Town June 12th 1799

I now enclose you Mr H. Veatches a/c for rents recd of Mrs P. Beall to the 7th May last Since which he has lodged in my Hands two Hogsheads PB 1080 1005–102–903 [;] 1082 1003–97–906—1809 lbs. & there remains 99 lbs. & Some Cost to Close that a/c—which was very doubtfull & I find with McDades has gave him more Trouble to Accomplish & Secure then the frugal Salary of 20/ pr Tenant I fixed on them 12 or 15 years ago will recompence—I know him corrict & Honist—& the only one convenient to be relied on in the care of that property—was you to permit him to with hold 20 or 30 Dolls. of the Bond he has to Collect from Reed on McDades a/c it may be advisable—tho he has not applied for it—yet he has observed to me the Extra. Trouble—he has now fixed Tenants of his own procuring who I hope will give but Little Trouble—The two Hogsheads Tobo & 26 Dolls. in my Hands Shall be pd to your order on Sight—Tobo now Commands at this place 40/ our money. I am Sir Your Obedt St

Francis Deakins

